Citation Nr: 0523098	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  01-04 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral 
sacroiliac joint sclerosis, currently rated as 10 percent 
disabling.

2.  Entitlement to a higher initial rating for status post 
left hip and pelvic ischial fracture with pubic symphysis 
diastasis and osteoarthritis (hip/pelvis disability), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from August 1997 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection and assigned 
ratings of 50 percent for schizoaffective disorder with 
severe depression, and 10 percent for hip, left pelvic shear 
fracture with pubic symphysis diastasis, sacroiliac 
disability. The ratings were effective in May 2000, the day 
after discharge from service.

In December 2001, the Board denied a higher rating for 
schizoaffective disorder with severe depression, and remanded 
the issue regarding the hip/pelvis disability.  In an October 
2002 rating action the RO granted a separate rating for 
bilateral sacroiliac joint sclerosis and assigned a 10 
percent evaluation effective in May 2000.  As the RO granted 
a separate rating in conjunction with the claim for the 
assignment of a higher evaluation, the Board will review this 
issue.  

As noted in the prior Board decision and Remand, the 
veteran's representative asserts that the record raises the 
claims of entitlement to a total disability compensation 
rating based upon individual unemployability (TDIU) and a 
pre-stabilization rating from the date of discharge from 
service under 38 C.F.R. § 4.28.  This is again referred to 
the RO for appropriate action.


FINDINGS OF FACT


1.  The veteran's bilateral sacroiliac joint sclerosis 
disability has been primarily manifested by pain and 
arthritis with slight limitation of motion; and without 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The service-connected hip/pelvis disability is manifested 
by arthritis, pain and slight limitation of motion; without 
evidence of ankylosis of the hip, or fracture, false joint, 
or nonunion of the femur.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for 
the bilateral sacroiliac joint sclerosis disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5294, 5295 (2001) (and as effective September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5242, 
effective September 26, 2003.

2.  The criteria for a rating in excess of 10 percent for the 
hip/pelvis disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that the assigned disability 
evaluations do not reflect the severity of the low back and 
hip/pelvis disabilities.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2002 and April 2004.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letters advised the veteran what 
information and evidence was needed to substantiate the 
claims.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claims and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case in 
February 2005 readjudicated each claim after content-
compliant notice had been provided, and without "taint" 
from prior adjudications.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

The veteran's service medical records relate that the veteran 
fell from a bridge in February 2000, and received private 
treatment for pubic symphysis and sacroiliac joint diastasis.  
An open reduction and internal fixation with left SI 
fixation, as well as placement of a metal plate and screws on 
the pubic symphysis, were performed.  

An examination for VA was conducted in September 2000.  The 
veteran reported his medical history.  He stated that he had 
bilateral hip pain with flare-ups, especially on jumping or 
running.  On examination there was a 3 x 0.2 centimeter (cm.) 
scar on the left hip and 22 x 0.2 cm. scar on the suprapubic 
area.  The scars were dark in color with no underlying tissue 
loss, disfigurement, or keloid formation.  The scars did not 
limit any function.  The legs were equal in length.  There 
was no limitation in standing or walking.  There was no 
problem in weight bearing.  The appearance of the knees and 
hips was within normal.  There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness involving the hips or knees.  The range of motion 
of the hips was within normal limits.  Flexion was 125 
degrees, extension 0-30 degrees, adduction 0-25 degrees, 
abduction 0-45 degrees, external rotation 0-60 degrees and 
internal rotation 0-40 degrees.  The veteran reported pain in 
the left hip.  

X-rays in October 2000 revealed bilateral sacroiliac joint 
sclerosis with placement of left SI fixation screw.  There 
was a prior placement of a metal plate and screws across the 
pubic symphysis.  There was a small calcified triangular 
density inferior to the left femoral head, likely 
representing an old avulsion fragment.  The acetabular joint 
spaces were normal.  The diagnoses were 1) bilateral 
sacroiliac joint sclerosis status-post left SI fixation 
screw; 2) prior placement of metal plate and screws across 
the pubic symphysis; and 3) no new fracture.  

In an April 2001 rating action service connection was granted 
for hip, pelvic shear fracture with pubic symphysis, 
sacroiliac.  A 10 percent evaluation was assigned effective 
in May 2000 under Diagnostic Codes 5295 and 5255. 

At an October 2002 VA examination the veteran reported his 
medical history and symptoms.  He indicated that he had no 
morning stiffness or pain.  He had pain on running and over 
exertion.  He could walk without discomfort.  Cold weather 
precipitated left hip discomfort, but he did not take any 
anti-inflammatory medication.  He worked as a custodian and 
his disability did not interfere with his work.  His lower 
back was asymptomatic at the time.

On examination, the examiner described the scars as well 
healed and nontender.  His legs were of equal length.  The 
right hip range of motion was as follows: 125 degrees of 
flexion, 80 degrees of external rotation, 25 degrees of 
internal rotation and 50 degrees of abduction without pain.  
The left hip range of motion was 125 degrees of flexion, 45 
degrees of external rotation, 25 degrees of internal rotation 
and 45 degrees of abduction without pain.  There was full 
range of motion of both knees.  

On examination of the lumbar spine, it was noted that the 
sacroiliac joints and lumbar spine were nontender.  The 
forward flexion was 80 degrees, extension was 20 degrees and 
lateral bending was 20 degrees on each side.  He was able to 
walk on his toes and heels without discomfort. 

X-rays of the hips and pelvis revealed no acute fractures or 
dislocations.  There were osteoarthritic changes in both hip 
joints more so in the right hip.  There was a metallic plate 
with multiple screws for fixation of the symphysis pubis 
secondary to previous surgery.  There was a surgical screw 
extending from the left ilium to the sacrum secondary to the 
previous surgery.  There was heterotopic bone formation over 
the superior aspect of the symphysis pubis, as well as on the 
left pubis to the left side of the sacrum.  This was 
secondary to the previous surgery and trauma.  

In an October 2002 rating action the RO granted a separate 
rating for bilateral sacroiliac joint sclerosis and assigned 
a 10 percent evaluation effective in May 2000, under 
Diagnostic Codes 5294-5292.  The RO also continued the 10 
percent rating for the left hip/pelvis disability under 
Diagnostic Code 5010.  

A VA examination was conducted in February 2005.  The veteran 
reported his medical history and symptoms.  The veteran noted 
that he occasionally used analgesics for periodic flare-ups 
of low back and bilateral hip pain.  He no longer 
participated in sports activities such as baseball.  He had 
flare-ups on walking.  For the most part, he was not 
restricted in his daily activities.  The examiner noted that 
it did not appear that he had a femoral neck fracture or a 
fracture in the intratrochanteric region.  The injury was 
primarily to the pelvic region involving a pelvic shear 
fracture with significant pubic symphysis and sacroiliac 
diastasis.  

On examination, it was noted that he did not walk with a 
limp.  He did not display any evidence of discomfort in 
disrobing or removing his shoes.  He was described as well 
muscled throughout his entire body.  His spine was straight 
and supple.  His legs were of equal length.  There was no 
deviation in rotational posture of either lower extremity.  
Active flexion of both hips was 120 degrees.  Passive and 
active extension of both hips was 15 degrees.  There was 50 
degrees of external rotation in the right hip and 60 degrees 
in the left hip.  There was mild discomfort at the extreme of 
internal rotation of the right hip at 20 degrees.  He was 
able to internally rotate the left hip to 30 degrees without 
pain.  Repetitive passive motion did not elicit discomfort.

He was able to flex the lumbar spine forward to 90 degrees 
with 10 degrees of extension.  On passive and active motion, 
lateral flexion to the left and right was 30 degrees.  There 
was no palpable muscle spasm or guarding in the lumbar 
region.  He was able to tiptoe and walk for short distances.  
Active and passive rotation of the spine with his pelvis 
fixed caused mild discomfort in the right sacroiliac area.  
There was no evidence of hypertrophic scar formation.  The 
diagnoses were 1) status post open reduction and internal 
fixation for traumatic pelvic shear fracture with pubic 
syndesmotic diastasis; 2) bilateral mild sacroiliac 
arthritis; and 3) bilateral mild osteoarthritis of the right 
and left hips.  

The examiner reported that from a musculoskeletal standpoint 
the veteran was doing exceedingly well considering the nature 
of his injury.  He retained a remarkably intact range of 
motion although there was evidence of osteoarthritis that 
would deteriorate in the future.  His bilateral sclerosis did 
not appear to be exceedingly painful and did not apparently 
compromise his range of motion in the lower back.  From a 
functional aspect the veteran appeared to have a satisfactory 
level of employment capability.  He experienced occasional 
flare-up of pain, possibly every several weeks.  The examiner 
noted that this may be related to him exceeding his normal 
limits of activity.   

In a February 2005 rating action the RO continued the 10 
percent rating for bilateral sacroiliac joint sclerosis.  The 
RO noted that this 10 percent rating is assigned on an 
extraschedular basis because the 10 percent evaluation was 
based on slight limitation of motion of the lumbar spine 
under 5292 prior to the September 2002 changes.   

Analysis and criteria for sacroiliac joint sclerosis 

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003-for 
purposes of updating the rating schedule with current medical 
terminology and unambiguous criteria to reflect medical 
advances since last reviewed.  It should be pointed out that 
the revised rating criteria may not be applied to a claim 
prior to the effective date of the amended regulation.  See 
38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 
(1998).  

The RO initially rated the veteran's bilateral sacroiliac 
joint and hip/pelvis disabilities under Diagnostic Code 5295.  
Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

In the October 2002 rating action the RO also considered 
Diagnostic Code 5294 which refers to sacroiliac injury and 
weakness and which is evaluated as for lumbosacral strain 
under Diagnostic Code 5295.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  

The Board notes that the Court held that when a diagnostic 
code provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The Board notes that the veteran cannot be assigned separate 
ratings under Diagnostic Codes 5292 and 5295 for the period 
prior to September 26, 2003.  He cannot be compensated twice 
for the same symptomatology, so one rating is appropriate.  
38 C.F.R. § 4.14.

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5236 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Board notes that the veteran reported at his June 2003 VA 
psychiatric examination that he experienced radicular pain 
and numbness, however, he did not described these symptoms at 
his orthopedic examinations and there has been no objective 
evidence of neurological impairment, therefore the Board has 
not considered the Diagnostic Code that pertains to 
neurological dysfunction.  

The Board finds that the current medical evidence, considered 
in relation to the appellant's medical history does not 
support a rating in excess of 10 percent under either the old 
or new criteria.  

In considering Diagnostic Code 5295 (or Diagnostic Code 
5294), the VA examinations, as well as VA outpatient records, 
failed to show any evidence of muscle spasm or loss of 
lateral spine motion in any anatomical position.  Therefore a 
higher rating is not warranted under this diagnostic code.  

The Board also considered whether the veteran is entitled to 
a higher evaluation under the diagnostic codes for limitation 
of motion.  As noted prior to the revisions, arthritis of the 
lumbar spine was rated based on the limitation of motion of 
the lumbar spine.  38 C.F.R. Part 4, § 4.71a, Codes 5003, 
5010.  VA examination in October 2002 noted that lumbar 
flexion was 80 degrees and in February 2005 lumbar flexion 
was 90 degrees.  The veteran reported multiple complaints, 
including pain.  However, the evidence concerning the level 
of the veteran's bilateral sacroiliac joint disability does 
not support the assignment of a higher disability evaluation.  
The reported findings approximate no more than slight 
limitation of motion under the old regulation (and 
commensurate with a 10 percent evaluation under new 
regulations).  Further, there was no reported pain associated 
with the range of motion studies.  The pain on use of his 
back which the veteran described to examiners was, the Board 
finds, adequately and appropriately compensated at the 10 
percent level and did not warrant an evaluation in excess of 
10 percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  
The complaints and findings recorded during this period are 
consistent with not more than slight limitation of motion.  

Further, the Board does not find that the veteran's 
sacroiliac joint disability exceeded the 10 percent 
evaluation assigned under the new regulation, Diagnostic Code 
5236.  Under Diagnostic Code 5236, an evaluation of 20 
percent requires flexion of the spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees.  There is absolutely no evidence, and the veteran 
does not contend, that he has such limitation of motion of 
the lumbar segment of the spine.  Further, there is no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 
Therefore, entitlement to an evaluation in excess of 10 
percent for his lumbosacral spine disability under Diagnostic 
Code 5236 is not warranted.  

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that sacroiliac injury 
and weakness, Diagnostic Code 5236, is evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Therefore, the factors of 38 
C.F.R. § 4.40, 4.45 as interpreted in DeLuca are not for 
consideration in evaluating the veteran's lumbosacral spine 
disability for the period commencing September 2002.  

Although the RO found that the veteran could not be rated on 
a schedular basis, the Board does not agree and finds that 
his disability picture more nearly approximates a 10 percent 
rating under the previous criteria and an extraschedular 
rating is not for application as the evidence does not 
suggest that the veteran's disability produces such an 
exceptional or unusual disability picture as to render 
impractical the applicability of the regular schedular 
standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a claim for a higher evaluation than 10 
percent for bilateral sacroiliac joint sclerosis.  

Analysis and criteria for left hip/pelvis disability 

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.  Malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  Id.  Malunion of the femur with marked knee or 
hip disability warrants a 30 percent evaluation.  Id.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Id.  Fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion, (spiral or oblique fracture) warrants an 
80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.  There is no evidence of fracture, false joint or 
nonunion involving the femur.  The fracture (pubic symphysis 
diastasis) has been shown to be healed, as evidenced by 
radiographic findings, and no competent medical examiner has 
indicated otherwise.  None of the criteria for the assignment 
of a higher disability rating have been met.

As noted above, arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Under Diagnostic Code 5253, limitation 
of rotation of the thigh, cannot toe-out more than 15 degrees 
or limitation of adduction, cannot cross legs warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  
Limitation of abduction of, motion lost beyond 10 degrees 
warrants a 20 percent evaluation.  Id.  As such disability 
above the 10 percent level has not been shown, the veteran 
could not receive higher evaluations under these provisions.

Additional provisions, which are potentially applicable to 
the veteran's hip disability, include Diagnostic Codes 5250 
and 5254.  Diagnostic Code 5250 relates to ankylosis of the 
hip and Diagnostic Code 5254 requires a flail joint of the 
hip.  There is no medical evidence of ankylosis or flail 
joint of the hip and therefore, any application of these 
codes would be inappropriate.

Reconciling the various reports, the veteran's primary 
complaints are pain on use.  The Board has considered DeLuca 
v. Brown, in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the 10 percent under Diagnostic Code 5255 ("slight" hip 
impairment).  The veteran has no limitation in walking or 
weight bearing.  There is no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness involving the hip.  The pain is certainly not so 
great as to require a cane or other assistive device.  
Neither pain nor any other factor approximates any applicable 
criteria for a higher rating, such as limitation of flexion 
of the thigh motion to 30 degrees, malunion, or ununited 
fractures.  38 C.F.R. § 4.7.  

The Board also recognizes the presence of well-healed 
scarring, incidental to the surgery.  Here, the Board points 
out that the scars are well healed and there is no evidence 
of increased disability associated with the scarring.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.

Therefore the preponderance of the evidence is against the 
assignment of a higher evaluation the hip/pelvis disability.  


ORDER

Entitlement to a higher initial rating for bilateral 
sacroiliac joint sclerosis, is denied.

Entitlement to a higher initial rating for the hip/pelvis 
disability, is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


